     ·'
,.



                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       EASTERN DIVISION
                                       No. 4:18-CV-171-BO


     FREDRICK BEST, CAROLYN SHAW,                  )
     JOSEPH CARROLL,                               )
                                                   )
                             Plaintiffs,           )
                                                   )
     v.                                            )                    ORDER
                                                   )
     BARRY STANLEY, in his individual and )
     official capacity as ·Chief of Police for the )
     City of Ayden; OFFICER C. PAGE, in his )
     individual and official capacities; and       )
     UNKNOWN MEMBERS OF THE AYDEN)
     POLICE DEPARTMENT, in their                   )
     individual and official capacities;           )
                                                   )
                             Defendants.           )



               This cause comes before the Court on defendants Stanley and Page's motion to dismiss

     pursuant to Rules 12(b)(l), (2), and (6) of the Federal Rules of Civil Procedure. Plaintiffs, who

     proceed in this matter through counsel, failed to respond to the motion to dismiss and the time

     for doing so has expired. 1 For the reasons that follow, the motion to dismiss is granted and this

     action is dismissed in its entirety.

                                              BACKGROUND

               Plaintiffs filed this action complaining under 42 U.S.C. § 1983 of violations of their

     Fourteenth Amendment rights and under North Carolina state law of malicious prosecution,

     intentional infliction of emotional distress, fraud, and conspiracy to commit fraud. Plaintiffs'

     claims arise from their arrest by defendants on July 12, 2015, for false imprisonment, neglect of


     1
          The motion to dismiss was served on counsel via CM/ECF. See Local Civil Rule 5.l(e).
the disabled/elderly, and felonious restraint. The criminal charges against plaintiffs arose from

an allegation that a family member of plaintiffs who suffered from HIV and mental illness was

being kept by plaintiffs against his will at a location without plumbing or air conditioning and in

conditions otherwise unsuitable for habitability. Plaintiffs allege that they had worked with

several different agencies to come up with a plan of care for this family member, but had been

left without any option other than to care for him themselves. Plaintiffs allege that the home in

which this family member was living had working plumbing and air conditioning and that

another person was living in the home in order to care for the family member.

       Plaintiffs fillege that defendants did not fully investigate the home in which their family

member was living, nor did they attempt to seek a full understanding of the situation. · The

charges against plaintiffs were formally dismissed on August 5, 2016. The dismissal stated that

the alleged victim was determined to be mentally incompetent and that the state had determined

there was no crime committed based on credible information. Prior to the dismissal of the

charges, plaintiffs allege that their arrest was excessively covered in the media, and that this

coverage resulted in negative impacts on their private and personal affairs.

       Plaintiffs' complaint was filed in this Court on October 12, 2018. Defendants Stanley

and Page timely moved to dismiss plaintiffs' complaint on January 16, 2019.

                                          DISCUSSION

       Federal Rule of Civil Procedure 12(b)(l) authorizes dismissal of a claim for lack of

subject matter jurisdiction. When subject matter jurisdiction is challenged, the plaintiff has the

burden of proving jurisdiction to survive the motion. Evans v. B.F. Perkins Co., 166 F.3d 642,

647-50 (4th Cir. 1999). "In determining whether jurisdiction exists, the district court is to regard

the pleadings' allegations as mere evidence on the issue, and may consider evidence outside the



                                                 2
pleadings without converting the proceeding to one for summary judgment."                 Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). To this
                                               "                                                         ,'
end, "the nonmoving party must set forth specific facts beyond the pleadings to show that a

genuine issue of material fact exists." Id (citing Trentacosta v. Frontier Pacific Aircraft Indus.,

813 F.2d 1553, 1558-59 (9th Cir. 1987)). The movant's motion to dismiss should be granted if

the material jurisdictional facts are not in dispute and the movant is entitled to prevail as a matter

oflaw.Id

       Rule 12(b)(2) of the Federal Rules of Civil Procedure authorizes dismissal for lack of

personal jurisdiction. When personal jurisdiction has been challenged on the papers alone, the

plaintiff must make a prima facie case showing that personal jurisdiction exists, and a court

construes all facts and inference in favor of finding jurisdiction. Combs v. Bakker, 886 F.2d 673,

676 (4th Cir. 1989).

       A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain,

478 U.S. 265, 283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the court

should accept as true all well-pleaded allegations and should view the complaint in a light most

favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993). A

complaint must allege enough facts to state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility
                                                               )
                                                                         means that the facts as

pleaded "allow[] the court to draw the reasonable. inference that the defendant is liable for the

misconduct alleged," and mere recitals of the elements of a cause of action supported by

conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

I.     Section 1983 claims.




                                                   3
       Plaintiffs allege claims under § 1983 against defendants Stanley and Page in their

individual and official capacities.

       Stanley and Page have raised the privilege of qualified immunity as to the § 1983 claims

against them in their individual capacities. Qualified immunity shields government officials

from liability for statutory or constitutional violations so long as they .can reasonably believe that

their conduct does not violate clearly established law. Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982); see also Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en bane). A court employs

a two-step procedure for determining whether qualified immunity applies that "asks first whether

a constitutional violation occurred ·and second whether the right violated was clearly

established." Melgar v. Greene, 593 F.3d 348, 353 (4th Cir. 2010). A court may exercise its

discretion to decide which prong of the analysis to decide first based on the circumstances

presented. Pearson v. Callahan, 555 U.S. 223, 236 (2009). When qualified immunity is raised

in a motion to dismiss, the appropriate inquiry for a court is whether the plaintiff has "plead[ed]

factual matter that, if taken as true, states a claim that [defendants] deprived him of his clearly

established constitutional rights." Iqbal, 556 U.S. at 666.

        Plaintiffs have raised two claims under § 1983 against the defendants in their individual

capacities. First, plaintiffs allege that defendants violated their due process rights by fabricating

and withholding evidence and that defendants maliciously, recklessly, or callously acted with

deliberate indifference to plaintiffs' federally protected rights.      In order to show that the

fabrication of evidence violated an individual's due process rights, the individual must plead

adequate facts to show that a loss· of liberty resulted from the fabrication; "[f]abrication of

evidence alone is insufficient to state a claiin for a due process violation . . .. " Massey v.

Ojaniit, 759 F.3d 343, 354 (4th Cir. 2014). In order to state a claim that police officers violated



                                                  4
their due process rights by withholding evidence, the plaintiffs must sufficiently plead that "(1)

the evidence at issue was favorable to [them]; (2) the Officers suppressed the evidence in bad

faith; and (3) prejudice ensued." Owens v. Baltimore City State's Attorneys Office, 767 F.3d 379,

396-97 (4th Cir. 2014).

       Here, plaintiffs have failed to state a claim for violation of their due process rights based

on the fabrication or withholding of evidence. Plaintiffs have not identified what evidence they

allege was fabricated or withheld by defendants, or when the defendants fabricated or withheld

evidence. Nor have plaintiffs have alleged any conviction or deprivation of liberty which ensued

from the alleged fabrication of evidence. Mindful that plaintiffs need only show that they have a

"more-than-conceivable" chance of success on the merits to survive a motion to dismiss, Owens,

767 F.3d at 396, the Court's review of the complaint reveals that it is comprised solely of

conclusory allegations that the defendants deprived plaintiffs of any constitutional rights.

Because plaintiffs have failed to state a due process claim, the Court need not consider whether

the rights alleged to have been violated were clearly established. Defendants Stanley and Page

are entitled to qualified immunity on plaintiffs' due process claims based on the fabrication and

withholding of evidence.

       Plaintiffs second § 1983 claim is based on the alleged denial of access to courts.

Plaintiffs allege that the fabrication and withholding of evidence "infringed upon their rights to

have access to the courts unhindered by official cover-ups and corrupt dealings .... " Cmp.     ~   48.

"[I]f a party engages in actions that effectively cover-up evidence and this action renders a

plaintiff's [] court remedy ineffective, they have violated his right of access to the courts."

Swekel v. City of River Rouge, 119 F.3d 1259, 1262 (6th Cir. 1997). Where a party has alleged

the denial of access to courts prior to filing suit, the party must demonstrate that "the defendants'



                                                 5
actions foreclosed her from filing suit ... or rendered ineffective any ... remedy she previously

may have had." Id at 1263-64; see also Cook v. Howard, 484 F. App'x 805, 825 (4th Cir.

2012). Additionally, the right to access to courts is "ancillary to an underlying claim, without

which a plaintiff cannot have suffered injury by being shut out of court." Christopher v.

Harbury, 536 U.S. 403, 415 (2002).

       As discussed above, plaintiffs have failed to identify what evidence was allegedly

withheld or covered-up, and plaintiffs have not alleged how any specific conduct by defendants

prevented them from seeking redress in the courts. Plaintiffs have failed to state a plausible
                                                                                              '
claim for relief, and defendants Stanley and Page are entitled to qualified immunity on plaintiffs'

access to courts claim.

       Plaintiffs' § 1983 claims against defendants in their official capacities also fail. A claim

against an officer in his official capacity is, at bottom, a claim against the agency which the

officer represents. Kentucky v. Graham, 473 U.S. 159, 165 (1985).      In order to establish§ 1983

liability against a municipality, a plaintiff must allege that his deprivation of rights was caused

by an official policy or custom, or by deliberate indifference by the municipality in its training

and supervision of its employees; "a municipality can be liable under § 1983 only where its

policies are the 'moving force behind the constitutional violation."' City of Canton, Ohio v.

Harris, 489 U.S. 378, 389 (1989) (quoting Monell v. Dep't of Soc. Servs. of City of New York,

436 U.S. 658, 694 (1978)) (internal alteration omitted).

       The complaint is devoid of any allegations which would put defendants on notice that

plaintiffs believe a constitutional violation occurred because of a policy or custom of the Town

of Ayden Police Department or because of the police department's failure to train or supervise its

employees. Plaintiffs have thus failed to state an official capacity claim against defendants



                                                 6
Stanley and Page, for deprivation of their constitutional rights.    These claims are therefore

dismissed.




II.    State law claims.

       Because the claims giving rise to this Court's jurisdiction are properly dismissed, the

Court declines to continue to exercise supplemental jurisdiction over plaintiffs' remaining state

law claims against Stanley and Page. 28 U.S.C. § 1367(c)(3).

III.   Unnamed defendants.

       Finally, there are no allegations in the complaint which would suggest that the identity of

the unnamed defendants could be readily discovered at this stage.        Accordingly, the Court

dismisses the unnamed defendants without prejudice. Schiff v. Kennedy, 691 F.2d 196, 198 (4th

Cir. 1982).

                                        CONCLUSION

       For the foregoing reasons, defendants Stanley and Page's motion to dismiss [DE 11] is

GRANTED. Plaintiffs have failed to state a plausible claim under 42 U.S.C. Section 1983, and

defendants Stanley and Page are entitled to qualified immunity in their individual capacities.

The Court declines to exercise supplemental jurisdiction over plaintiffs' remaining state law

claims pursuant to 28 U.S.C. § 1367(c).       The unnamed defendants are dismissed without

prejudice. The clerk is DIRECTED to close this case.




                                               7
SO ORDERED, this   L   day of March, 2019.




                                          RRENCE W. BOYLE
                                        CHIEF UNITED STATES DI TRICT JUDGE




                                             8
